Title: William F. Gray to Thomas Jefferson, 25 March 1819
From: Gray, William F.
To: Jefferson, Thomas


            
              Sir,
              Fredbg. March 25th 1819 
            
            By the last Stage I sent you in a Box, the above Books, being a part of those you favoured me with for binding.—I hope you will be satisfied with them; but if you are it will be more than I am. My binder has not finished them in the style I wished, but I believe they are strong.—On examining the “Port Folio,” I found some of the Vols. had been put together wrong—months in the early part of a year being put after those in the close; I therefore have retaind them, and will have them rebound.—As soon as they are done they shall be sent on.—
            Mr Milligan wrote me a few weeks ago, that he had sent on a Box for you to my care.—I have looked for it in vain; and only a day or two passes past have learned from James Barbour, Esq. that he had taken it on with his baggage. If he has not already sent it to you he will no doubt do so before long
            I shall be pleased at all times to receive and execute your orders in my business, be they never so small.—
            
              Very respectfully
               Wm F. Gray
            
          